PER CURIAM.
This is an action upon an injunction bond given in an action in the United States circuit court, in which a temporary injunction was issued, enjoining the assignors of the plaintiff herein from infringing upon a certain patent right, issued originally to one Hancock for a certain dye used in dyeing broomcorn and brooms. In the suit in the United States court the injunction was finally dissolved, and this present action is upon the bond given for said temporary injunction. The court in the ease at bar gave judgment for the plaintiff, but found that he was entitled to only nominal damages, and judgment in his favor to the extent of one dollar was entered. The plaintiff appeals from the judgment, and also from an order denying his motion for a new trial.
The only point made by appellant for a reversal is that the testimony does not sustain the finding that the appellant was entitled to nominal damages only. We have examined the transcript-and the briefs very fully, and it is only necessary to say that the evidence clearly brings the case within the rule that, Where evidence is fairly conflicting as to an issue, the finding of the court below will not be disturbed. There was certainly evidence, and considerable evidence, tending to show that the assignors of appellant were not materially injured by the injunction, and it would serve no useful purpose for us to review the evidence here in detail. The judgment and order denying a new trial are affirmed.